DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is responsive to amended application filed on 04/29/2021.
Claims 1-20 have been canceled.
Claims 21-40 are presented for examination.
Response to Arguments
Applicant respectfully requested that the double patenting rejections be held in abeyance until time that the claims are otherwise indicated as allowed. Therefore, the rejection is maintained.
Applicant's arguments/amendments filed 04/29/2021 have been fully considered but they are not persuasive. Applicants argued that Eagen describes a topology display that shows a current state of topology at a single specific time, not multiple time intervals in a single view.
Examiner respectfully disagrees. As seen below, Eagen et al discloses visualize what has changed from one time unit to the next and show change transition with different colors as follows:
“[0045] FIG. 7 illustrates another feature of preferred embodiments. Since topology graphs can become quite large and complex, using the playback mechanism alone to navigate to a particular point in time in the past may not necessarily make it easy to visualize what has changed from one time unit to the next. To give more visual information to show what has changed most recently and what changed further in the past, the intensity of the resource's representation on the topology display can be modified over multiple time periods. Resources that changed in the most recent change transition will be represented with the most intense color or highlighting in the current topology display, while resources that participated in a prior change transition will be slightly less intense and more "grayed". The intensity of a recently changed resource is transitioned over several time periods, while resources which have not changed in many transitions are represented by a uniform intensity or appearance. This feature is represented in FIG. 7 where the prior change of adding Application 6 510 is shown highlighted, but in a less intense highlighting compared to the previous time unit display shown in FIG. 5.”
Further, Eagen et al discloses historical data in multiple time intervals and representation of changes in status of plurality network objects as seen below:

    PNG
    media_image1.png
    675
    433
    media_image1.png
    Greyscale

Therefore, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 21, 28, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 20 of U.S. Patent No. 9, 208.-51. Although the claims at issue are not identical, they are not patentably distinct from each other as seen below.

Instant Application No. 16/263, 952
US Patent No. 9, 208, 051
21. A method comprising:

 generating, by a microprocessor of a computing device, a model of a set of relationships representing operations of a plurality of computer network objects over a time period;
 
graphing the model in a single view in a user interface; and 













displaying historical data to illustrate changes in the set of relationships over the time period, the single view including a representation of changes in status corresponding to one or more of the plurality of computer network objects with a warning status or a critical status that occurred over the time period.


creating, by a microprocessor of a computing device, a model of a set of relationships between a set of parent virtual machines and a corresponding set of child hosts, over a time period; 

displaying, on a display of the computing device, a user interface graphing the model in a single view to illustrate the set of relationships over the time period; 

in response to receiving an indication to present historical data corresponding to at 

graphical data that indicates a status for a relationship between each of the plurality of parent virtual machines and the at least one child host during the intervals, the graphical data indicating one or more changes in status corresponding to one or more parent virtual machines switching from receiving services from the at least one child host in a first interval to receiving services from another child host in a second interval, the switching being based on the at least one child host determined to be associated with a warning status or a critical status during the first interval; and 

displaying the updated view overlaid as a layer over the single view in the user interface of the computing device.



generate, by a microprocessor of a computing device, a model of a set of relationships representing operations of a plurality of computer network objects over a time period; 


graph the model in a single view in a user interface; and 








display historical data to illustrate changes in the set of relationships over the time period, the single view including a representation of changes in status corresponding to one or more of the plurality of computer network objects with a warning status or a critical status that occurred over the time period.






creating, by a microprocessor of a computing device, a model of a set of relationships between a set of parent computer network objects and a corresponding set of child computer network objects, over a time period; 

displaying, on a display of the computing device, a graph time layer graphing the model and a status of each of the set of relationships, wherein each status is depicted at intervals over the time period and the 

graphical data that indicates a status for a relationship between each of the plurality of parent computer network objects and the at least one child computer network object during the intervals, the graphical data indicating one or more changes in status corresponding to one or more parent computer network objects switching from receiving services from the at least one child computer network object in a first interval to receiving services from another child computer network object in a second interval, the switching being based on the at least one child computer network object determined to be associated with a warning status or a critical status during the first interval; and 

displaying, on the display, a search option to provide for a search of problems with the set of child computer network objects over the time period.

a display; 
memory including executable instructions; and 
at least one processor operably coupled to the memory and configured to execute the executable instructions to cause the system to: 

generate, by a microprocessor of a computing device, a model of a set of relationships representing operations of a plurality of computer network objects over a time period; and 


graph the model in a single view in a user interface; and












display historical data to illustrate changes in the set of relationships over the time period, the single view including a representation of changes in status corresponding to one or more of the plurality of computer network objects with a warning status or a critical status that Amendment under 37 CFR § 1.115Page 4 Serial No.: 16/263,952Docket No.: 0081-290003/12-043-US-CON2 Filing Date: 1/31/2019occurred over the time period.

a display; 
a memory including executable instructions; and 
a processor operably coupled to the memory and configured to execute the executable instructions to cause the system to: 


access a model of a set of relationships between a set of parent virtual machines and a set of corresponding child hosts, over a time period; and 


output on the display a user interface graphing the model in a single view to 

graphical data that indicates a status for a relationship between each of the plurality of parent virtual machines and the at least one child host during the intervals, the graphical data indicating one or more changes in status corresponding to one or more parent virtual machines switching from receiving services from the at least one child host in a first interval to receiving services from another child host in a second interval, the switching 

displaying the updated view overlaid as a layer over the single view in the user interface.


Claims 21, 28, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 19 of U.S. Patent No. 10,229,243. Although the claims at issue are not identical, they are not patentably distinct from each other as seen below.

Instant Application No. 16/263, 952
US Patent No. 10,229,243
21. A method comprising:
 
generating, by a microprocessor of a computing device, a model of a set of relationships representing operations of a plurality of computer network objects over a time period;

 graphing the model in a single view in a user interface; and 

displaying historical data to illustrate changes in the set of relationships over the time period, the single view including a representation of changes in status corresponding to one or more of the plurality of computer network objects with a warning status or a critical status that occurred over the time period.


generating, by a microprocessor of a computing device, a model of a set of relationships that includes virtual machines, over a time period; 


on a display of the computing device in a single view on a user interface, 

displaying a graph of the model to illustrate changes in the set of relationships during a user-selected first and second time period, the single view including changes in status corresponding to virtual machines with a selected status of interest to a user of the model; 


filtering which virtual machines are displayed in the single view to depict an expanded depth of view of relationships and the selected status of interest pertaining to two or more virtual machines during the user-selected first and second time period; and hiding at least one of the relationships based on receiving a selection of at least one user interface element depicted in the single view.

a display; 
memory including executable instructions; and 
at least one processor operably coupled to the memory and configured to execute the executable instructions to cause the system to: 

generate, by a microprocessor of a computing device, a model of a set of relationships representing operations of a plurality of computer network objects over a time period; and 

graph the model in a single view in a user interface; and

display historical data to illustrate changes in the set of relationships over the time period, the single view including a representation of changes in status corresponding to one or 

a display; 
a memory including executable instructions; and 
a processor operably coupled to the memory and configured to execute the executable instructions to cause the system to: 


create, by a microprocessor of a computing device, a model of a set of relationships that includes virtual machines, over a time period; 



on a display of the computing device in a single view on a user interface, 

display a graph of the model to illustrate changes in the set of relationships during a user-selected first and second time period, the single view including a status change 

filter which virtual machines are displayed in the single view to depict an expanded depth of view of relationships and the selected status of interest pertaining to two or more virtual machines in a time period between the user-selected first and second time period; and hide at least one of the relationships based on receiving a selection of at least one user interface element depicted in the single view.


generate, by a microprocessor of a computing device, a model of a set of relationships representing operations of a 

graph the model in a single view in a user interface; and 

display historical data to illustrate changes in the set of relationships over the time period, the single view including a representation of changes in status corresponding to one or more of the plurality of computer network objects with a warning status or a critical status that occurred over the time period.


create, by a microprocessor of a computing device, a model of a set of relationships that includes virtual machines, over a time period; 



on a display of the computing device in a single view on a user interface, 

display a graph of the model to illustrate changes in the set of relationships during a user-selected first and second time period, the single view including a status change indicator corresponding to virtual machines with a selected status of interest to a user of the model; 

filter which virtual machines are displayed in the single view to depict an expanded depth of view of relationships and the selected status of interest pertaining to two or more virtual machines during the user-selected first and second time period; and hide at least one of the relationships based on 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 21-23, 25-30, 32-36, and 38-40 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2007/0268294 issued to Eagen et al.

1-20. (Cancelled).  

21. Eagen et al discloses a method comprising: 
generating, by a microprocessor of a computing device, a model of a set of relationships representing operations of a plurality of computer network objects (See: Figs. 4-9 illustrate different computer network objects and their relationships through tree structure; par [0035] the topology of a system is a hierarchical organization of related objects, the hierarchy objects in system have a “tree” structure; par [0041] the graphical representation of the node (Application 6) and its relationship edge)  over a time period (See: par [0039] the timeline 
graphing the model in a single view in a user interface (See: Figs. 4-9 illustrates graphing model of different network objects in a single view in a user interface; par [0047] the display mechanism displays the changes in the topology sequence as an animation to give the user a graphical visualization of the change….the topology display a single graphical image); and 
displaying historical data to illustrate changes in the set of relationships over the time period, the single view including multiple time intervals (See: par [0045]-[0046] easy to visualize what has changed from one time unit to the next (i.e. multiple time interval), to give more visualize information to show what has changed most recently and what changed further in the past, the intensity of the resource’s representation on the topology display can be modified over multiple time periods, resources that changed in the most recent change transition will be represented with the most intense color or highlighting in the current topology display, while resources that participated in a prior change transition will be slightly less intense and more “grayed”, the intensity of a recently changed resource is transitioned over several time periods, while resources which have not changed in many transition…; Table 1 illustrate multiple time intervals of change transition of the objects) and a representation of changes in status corresponding to one or more of the plurality of computer network objects with a warning status or a critical status that occurred within each multiple time intervals displayed in the single view over the time period (See: Fig. 5 represents the topology of System A 416 after a change in the topology has been received from topology engine and processed by the topology display mechanism, the change in the tropology of system is the addition of application 6 510 in container 2, the graphical representation of the node (application 6) and its relationship edge (the line to Container 2) are highlighted to help user to easily see the what changes have been made to the topology; par [0044] the topology display mechanism also display resource (objects) and relationship health information….the unhealthy object in the topology is highlighted and the flyover indicates the nature of the unhealthy object, the highlight object is Database and the flyover text indicates an alert has been issued for Database 1; par [0045]-[0046] easy to visualize what has changed from one time unit to the next (i.e. multiple time interval), to give more visualize information to show what has changed most recently and what changed further in the past, the intensity of the resource’s representation on the topology display can be modified over multiple time periods, resources that changed in the most recent change transition will be represented with the most intense color or highlighting in the current topology display, while resources that participated in a prior change transition will be slightly less intense and more “grayed”, the intensity of a recently changed resource is transitioned over several time periods, while resources which have not changed in many transition…; Table 1 illustrate multiple time intervals of change transition of the objects; par [0047] the display mechanism displays the changes in the topology sequence as an animation to give the user a graphical visualization of the change….the topology display a single graphical image).  



23. Eagen et al discloses the method of claim 22, wherein the time-based overlay depicts a view of the relationship for each of the plurality of services accessed by the portion of the plurality of computer network objects between the user selected first and second time within the time period (See: Figs. 4-9 illustrate different computer network objects and their relationships through tree structure; par [0035] the topology of a system is a hierarchical organization of related objects, the hierarchy objects in system have a “tree” structure; par [0039] the timeline 

25. Eagen et al discloses the method of claim 21, wherein the model is a service model representing at least: interactions between a set of parent computer network objects in the plurality of computer network objects and a set of corresponding child computer network objects in the plurality of computer network objects (See: Figs. 4-9 illustrate different computer network objects and their relationships through tree structure, it is a parent and child relationships; par [0035] the topology of a system is a hierarchical organization of related objects, the hierarchy objects in system have a “tree” structure; par [0041] the graphical representation of the node (Application 6) and its relationship edge (i.e. App 6 has a parent child relationship with container 2), wherein the model is generated based on data aggregated by the computing device or by one or more servers associated with the set of parent computer network objects and the set of corresponding child computer network objects (See: Figs. 4-9 illustrate different computer network objects and their relationships through tree structure, it is a parent and child relationships; par [0035] the topology of a system is a hierarchical organization of related objects, the hierarchy objects in system have a “tree” structure; par 

26. Eagen et al discloses the method of claim 21, wherein: a search control is provided in the user interface and configured to enable a user of the user interface to identify and display patterns of one or more of the plurality of computer network objects with a warning status or a critical status that occurred over the time period (See: Fig. 5 represents the topology of System A 416 after a change in the topology has been received from topology engine and processed by the topology display mechanism, the change in the tropology of system is the addition of application 6 510 in container 2, the graphical representation of the node (application 6) and its relationship edge (the line to Container 2) are highlighted to help user to easily see the what changes have been made to the topology; par [0044] the topology display mechanism also display resource (objects) and relationship health information….the unhealthy object in the topology is highlighted and the flyover indicates the nature of the unhealthy object, the highlight object is Database and the flyover text indicates an alert has been issued for Database 1; par [0047] the display mechanism displays the changes in the topology sequence as an animation to give the user a graphical visualization of the change….the topology display a single graphical image; par [0050] method 1170 begins by animating the topology transition beginning at the location of the position indicator as selected by the user in method 1100, the most recent changes to the topology are highlighted for the unit of time on the timeline….health issues of resources are indicated on the topology display).  



As per Claims 28-30, 32-36, and 38-40: The instant claims recite substantially same limitation as the above rejected claims 21-23, and 25-27, and therefore rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24, 31 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Publication No. 2007/0268294 issued to Eagen et al in view of US Publication No. 2012/0317491 issued to Wong et al.

24. Eagen et al discloses the method of claim 21. Further, Eagen et al discloses receiving a multi-selection of two or more of the plurality of computer network objects in the single view (See: par [0047] the display mechanism displays the changes in the topology sequence as an animation to give the user a graphical visualization of the change….the topology display a single graphical image). Further, Eagen et al discloses generating a historical data over the time period (See: Fig. 5 represents the topology of System A 416 after a change in the topology has been received from topology engine and processed by the topology display mechanism, the change in the tropology of system is the addition of application 6 510 in container 2, the graphical representation of the node (application 6) and its relationship edge (the line to Container 2) are highlighted to help user to easily see the what changes have been made to the topology;  par [0039] the timeline represents the length of time to replay a number of stored topography 
	However, Eagen does not discloses generating an expanded view.	
Wong et al discloses generating an expanded view (See: par [0040] the administrator can further “drill-down” to view the details of a particular vApp, the administrator has selected an expand icon associated with vApp2…..the administrator may select a plus or expand icon associated with a node…the cloud management application displays an expanded view).
It would have been obvious at the time the invention was made to one of ordinary skill in the art to combine the expanded view as taught by Wong et al to the single view of Eagen et al would be to see a less cluttered view of the organizations networks connected to node (Wong et al, par [0040]).

As per Claims 31 and 37: The instant claims recite substantially same limitation as the above rejected claim 24, and therefore rejected under the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2129



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        05/29/2021